DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the magnitude concerned and to release a corresponding strike function” and claim 2 recites similar and it is unclear what is meant by “the magnitude” because it lacks proper antecedent basis.  Based on the specification, it appears the magnitude is the duration of the chronograph time, but what is unclear is how the chronograph time corresponds to a strike function.  How often does the device read a magnitude and release a strike function?
Claim 1 is further rejected because “said strike wheel set” lacks antecedent basis and it is unclear what this term refers to.
Claim 2 is further rejected because “said specific striking rack” lacks antecedent basis.  There are multiple striking racks introduced in claim 2 and therefore it is unclear 
Claim 3 is further rejected for lacking antecedent basis for “said mechanical isolation connection”. No mechanical isolation connections have been described and it is unclear what it entails.
Claims 4-7 are rejected for inheriting the deficiencies of their parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON M COLLINS/           Examiner, Art Unit 2844

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833